DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive.
The Applicant has argued that Martin does not disclose the “the burner is spaced from the inlet of the tubular combustion chamber whereby secondary air is entrained into the inlet of the tubular combustion and drawn through the tubular combustion  chamber by the combustion products from the burner”, the Office respectfully disagrees.
On the onset the Office apologizes for any misunderstanding as to what was meant by “@ 140”, the Office is aware that 140 is a supporting flange and if reverencing that item specifically would have used the nomenclature (140), but trying to convey the secondary air flow path caused by the fact that the buoyance of the hot gases from the burner would create a pressure drop pulling the secondary air from beneath the oven along the dashed arrow path, as provided in the annotated Figure 3 below:


    PNG
    media_image1.png
    919
    1115
    media_image1.png
    Greyscale

	This secondary air is isolated from the fan which is located above numeral 280 in the figure and so are therefore substantially isolated from the turbulent airflow.
Regarding claims 2 and 14 (170) as seen in Figure 3 has a top and four legs or flanges (178) which are downwardly directed and therefore partially enclose the  burner, additionally, from a top view housing (170) has an opening (180) which encircles or encloses the base of (276) when assembled.



Claim Objections
Claims16-17 are no longer objected to resultant of the applicant’s amendments.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-13, and 15-22 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Martin et al. (US 2020/0309380).
Regarding claim 1, Martin discloses an oven appliance (10, Figure 1)  defining a vertical direction, a lateral direction and a transverse direction, the vertical, lateral and transverse directions being mutually perpendicular, the oven appliance comprising: a cabinet (20, i.e. housing)  extending between a front portion and a back portion along the transverse direction, the cabinet also extending between a first side portion and a second side portion along the lateral direction and between a top portion (70) and a bottom portion along the vertical direction, the cabinet defining a cooking chamber configured for receipt of food items for cooking (via 40); a tubular combustion chamber (250, i.e. heat exchanger, Figure 2) extending from an inlet (280)  to an outlet (290), the outlet of the tubular combustion chamber in thermal communication with the cooking chamber to provide combustion gas from the tubular combustion chamber to the cooking chamber; and a burner (100, Figures 2-3) positioned proximate the inlet of the tubular combustion chamber and in thermal communication with the tubular combustion chamber whereby combustion products from the burner enter the tubular combustion chamber at the inlet, wherein the burner is spaced from the inlet of the tubular 
Regarding claim 3, Martin discloses the oven appliance of claim 2, wherein the housing comprises a vent in fluid communication with an ambient environment outside the oven appliance (Abstract, Figure 8  open are around “Fig.8”, not labeled), wherein the secondary air is ambient air from outside the oven appliance.  
Regarding claim 4, Martin discloses the oven appliance of claim 1, wherein the tubular combustion chamber comprises a plurality of parallel tubes (256, Figure 6) each extending from an inlet (280, Figure 3) to an outlet (290), the plurality of inlets of the plurality of tubes collectively defining the inlet of the tubular combustion chamber and the plurality of outlets of the plurality of tubes collectively defining the outlet of the tubular combustion chamber.  
Regarding claim 5, Martin discloses the oven appliance of claim 4, wherein each tube of the plurality of parallel tubes comprises a rectangular cross-section (180).  As a clarification the majority of the tubes do not appear to be rectangular, but the terminating base at (180). Additionally, the selection of a particular cross-section would most likely be viewed as a design choice with little patentable weight.
Regarding claim 6, Martin discloses the oven appliance of claim 4, wherein the plurality of inlets (262, Figure 6) of the plurality of parallel tubes are aligned along the vertical direction (Figure 4), aligned along the transverse direction, and spaced apart along the lateral direction.  
Regarding claim 7, Martin discloses the oven appliance of claim 1, wherein the inlet of the tubular combustion (@ 262 in Figure 6- the entrance area funnels air between the channels) chamber comprises a flared section.  
Regarding claim 8, Martin discloses the oven appliance of claim 1, wherein the tubular combustion chamber (250, Figure 3) comprises a body portion between the inlet and the outlet, and wherein the outlet (290, best seen in Figure 4- sheet metal flange) of the combustion chamber is oblique to the body portion.  
Regarding claim 9, Martin discloses the oven appliance of claim 8, wherein the tubular combustion chamber (250, Figure 4) is positioned proximate the back portion of the cabinet (190, 20, Figure 1), and the outlet (290, Figure 3) of the tubular combustion chamber is oriented towards the front portion of the cabinet along the transverse direction and oriented towards the top portion of the cabinet along the vertical direction.  
Regarding claim 10, Martin discloses the oven appliance of claim 1, wherein the tubular combustion chamber extends from the inlet (280, Figure 3) to the outlet (290) along the vertical direction.  
Regarding claim 11, Martin discloses the oven appliance of claim 1, wherein the burner (100) is spaced from the inlet of the tubular combustion chamber (250, Figure 7) along the vertical direction, wherein the burner defines a width along the transverse 
Regarding claim 12, Martin discloses the oven appliance of claim 1, wherein the burner (100) and the tubular combustion chamber (250, Figure 4) are positioned proximate the top portion of the cabinet and proximate the back portion of the cabinet (20, Figure 1).  As a clarification, proximate is interpreted rather broadly and the top portion of (250) is near the top of the oven and as can be seen the burner assembly is located near (80) and so not at the bottom of the oven i.e. proximate the top.
Regarding claim 13, Martin discloses an oven appliance (10, Figure 1), comprising: a cabinet extending vertically between a top portion and a bottom portion, the cabinet defining a cooking chamber (40) configured for receipt of food items for cooking; a tubular combustion chamber (250, Figure 3) extending from an inlet (280) to an outlet (290), the outlet of the tubular combustion chamber in thermal communication with the cooking chamber to provide combustion gas from the tubular combustion chamber to the cooking chamber; and a burner (100) in fluid communication with the tubular combustion chamber via the inlet of the tubular combustion chamber (@180, Figure 2) , wherein combustion products from the burner mix with secondary air (Abstract, Figure 8  open are around “Fig.8”, not labeled) within the tubular combustion chamber to produce the combustion gas; and  a housing (170, Figure 3) wherein the burner is enclosed within the housing and the tubular combustion chamber (280 @ 180) is at least partially enclosed within the housing.  As a clarification the housing comprises (170) as the top and the space below in conjunction with the interior (40) from the remainder of the housing.
Regarding claim 15, Martin discloses the oven appliance of claim 13, wherein the housing comprises a vent in fluid communication with an ambient environment outside the oven appliance (Abstract, Figure 8  open are around “Fig.8”, not labeled), wherein the secondary air is ambient air from outside the oven appliance.  
Regarding claim 16, Martin discloses the oven appliance of claim 13, wherein the tubular combustion chamber comprises a plurality of parallel tubes (256, Figure 6) each extending from an inlet (280, Figure 3) to an outlet (290), the plurality of inlets of the plurality of tubes collectively defining the inlet of the tubular combustion chamber and the plurality of outlets of the plurality of tubes collectively defining the outlet of the tubular combustion chamber.  
Regarding claim 17, Martin discloses the oven appliance of claim 16, wherein each tube of the plurality of parallel tubes comprises a rectangular cross-section (180).  As a clarification the majority of the tubes do not appear to be rectangular, but the terminating base at (180). Additionally, the selection of a particular cross-section would most likely be viewed as a design choice with little patentable weight.
Regarding claim 18, Martin discloses the oven appliance of claim 13, wherein the plurality of inlets (262, Figure 6) of the plurality of parallel tubes are aligned along the vertical direction (Figure 4), aligned along the transverse direction, and spaced apart along the lateral direction.  
Regarding claim 19, Martin discloses the oven appliance of claim 13, wherein the inlet of the tubular combustion (@ 262 in Figure 6- the entrance area funnels air between the channels) chamber comprises a flared section.  
Regarding claim 20, Martin discloses the oven appliance of claim 13, wherein the tubular combustion chamber (250, Figure 2) extends vertically from the inlet (280) to the outlet (290).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2020/0309380) and Barnes et al. (US 6,761,159)
Regarding claim 21 and 22, Martin discloses the oven appliance of claim 3 and 15, respectively, but not a duct extending through the cabinet from a vent in the cabinet to the inlet in the housing, whereby the ambient air from outside the oven appliance is provided by the duct.
However, Barnes discloses an exhaust cooling system (Abstract) further comprising a duct (5, Figure 1) extending through the cabinet from a vent (delimitated by arrow between #5 and #7) in the cabinet to the inlet in the housing, whereby the ambient air from outside the oven appliance is provided by the duct. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to provide a ducting system terminating at (Martin 180, Figure 2) for the purpose of channeling clean secondary air into the system.  As a . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOHN E BARGERO/Examiner, Art Unit 3762 

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746